 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY JOHN CURLEE,                                   Case No. 1:20-cv-00145-SAB

12                   Plaintiff,                           ORDER RE NOTICE TO CLERK OF
                                                          COURT AND DIRECTING CLERK OF
13           v.                                           COURT TO SERVE INFORMATIONAL
                                                          ORDER FOR PRO SE LITIGANTS AND
14   COMMISSIONER OF SOCIAL SECURITY,                     COPY OF DOCKET

15                   Defendant.

16

17          On January 29, 2020, Larry John Curlee (“Plaintiff”), proceeding pro se and in forma

18 pauperis, filed this action seeking judicial review of a final decision of the Commissioner of

19 Social Security (“Commissioner” or “Defendant”) denying an application for disability benefits
20 pursuant to the Social Security Act. (ECF No. 1.) On May 14, 2021, an order issued advising

21 the parties of the lifting of the stay of this action. (ECF No. 21.) On May 12, 2021, the Clerk of

22 the Court reserved the new case documents on Plaintiff.

23          On May 26, 2021, Plaintiff filed a notice to the Clerk of the Court. (ECF No. 22.)

24 Plaintiff reminds that court that he is proceeding without counsel and requests to be informed of

25 the next required action. Plaintiff is referred to the informational order for pro se litigants, filed

26 February 3, 2020, which informs him of how to proceed in this action.
27          To the extent that Plaintiff is concerned regarding the references to electronic filings, he

28 should be served by United States mail with all filings in this matter. The Court shall have the


                                                      1
 1 Clerk of the Court provide Plaintiff with a copy of the docket in this matter. Plaintiff should note

 2 that each document filed by the court will include an entry showing that he has been served with

 3 a copy of the order. The Commissioner should be serving a copy of any documents filed upon

 4 Plaintiff and the Court notes that Plaintiff was served with a copy of the administrative record.

 5 (ECF No. 20-3.)

 6          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall serve a copy

 7 of the docket in this matter and the informational order for pro se litigants (ECF No. 5) on

 8 Plaintiff.

 9
     IT IS SO ORDERED.
10

11 Dated:       May 27, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
